Mr. PRESIDING JUSTICE GEORGE J. MORAN delivered the opinion of the court: Defendants appeal from the trial court’s entering judgment on the jury’s verdict in an action under the Eminent Domain Act, awarding damages to defendants in the sum of $100 compensation for that part of an easement strip which will be occupied by two structures supporting transmission lines and $2200 compensation for that part of the easement strip not to be occupied by the structures supporting the lines. This action was brought by the plaintiff, Illinois Power Company, to acquire a perpetual easement in and across defendants’ property to construct an electric transmission line. Plaintiff asked the court to assess the compensation that it should pay defendants for the easement. Defendants filed an answer and a cross-petition contending that the plaintiff is seeking to take a fee simple estate rather than an easement and asking that the jury also assess damages to their land outside the easement strip. After hearing testimony and viewing the premises, the jury assessed the compensation for the easement as stated, but found no damages to the land outside the easement strip. Defendants did not contend in their brief or post trial motion that the award of the jury was not within the range of the evidence, and that contention is not before this court. The record before us contains no valuation or damage evidence or any other matter to cause us to rule that there is reversible error. We therefore affirm the judgment of the trial court. Judgment affirmed. EBERSPACHER and CREBS, JJ., concur.